JOHNSON, Circuit Judge.1
This is an appeal in equity from a decree of .the district court in favor of the complainants. That •decree, in my judgment, is correct, both upon ■the facts involved and upon the law of the case. The defence is founded .upon an alleged violation of the laws of New York against usury, and no other claim of illegality is made. The allegations of the answer show, that, though the notes in question were signed by their maker in New York, yet they were transmitted by him to Rhode Island, in order that their discount might be' procured in that state. That they were so discounted, and that they had no inception as obligations to pay until that event, is entirely obvious, on the ■ statement of the defendant .Frost’s answer, as well as upon the testimony. I concur entirely in the opinion of Judge Blatch-ford, — Providence Co. Savings Bank v. Frost [Case No. 11,453], — upon the. question of illegality, as dependent on the laws of New York against usury'. On that subject the law of New York did not govern the contract. It was made in Rhode Island, , and its legality or illegality is to be determined by the law of that state. On that subject, Tilden v. Blair, 21 Wall. [88 U. S.] 241, Andrews v. Pond, 13 Pet. [38 U. S.] 65, 77-80, and Cockle v. Flack, 93 U. S. 344, 347, seem to be conclusive that such is the law of the.' courts of the United States. The decree must be affirmed, with costs.